WARKER, Circuit Judge.
This is a writ of error to obtain a review of an order made by the judge of the Southern district of Florida, under R. S. § 1014 (Comp. St. § 1674), for the removal'of the plaintiff in error to the Southern district of Mississippi..
The record contains no bill of exceptions. In no proper way is it made to appear upon what the action of‘ the judge in making the order was based. We are of opinion that the order is interlocutory in its nature, is not a final decision within the meaning of amended section 128 of the Judicial Code (Comp. St. § 1120), and is not by that or any other statute made subject to appellate review by this court. Fries v. United States (C. C. A.) 284 Fed. 825; Murray v. United States (C. C. A.) 273 Fed. 522. If the order were reviewable by this court, an affirmance of it would be required, because of the above-stated condition of the record.
The writ of error is dismissed.